Citation Nr: 1700974	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from August 1972 to August 1975.  She had a second period of active duty service from January 1991 to April 1991.  Furthermore, she was a member of the United Stated Army Reserves from October 1975 to April 1981.  She was a member of the Army National Guard from April 1981 to January 1982.  She was in the Reserve Officer Training Corp from January 1982 to March 1983.  She was also a member of the Air Force National Guard from January 1982 to December 1988 and a member of the Air Force Reserves from December 1988 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In December 2015, the Board remanded the claim for evidentiary development and the matter is again before the Board for further appellate proceedings.  At that time, the Board denied service connection for a heart disorder.


FINDINGS OF FACT

1. Hypertension was not manifest in the Veteran's first period of active duty service nor within one post-service year and hypertension is otherwise not related to the Veteran's first period of active duty.

2. Hypertension was not manifest in the Veteran's second period of active duty service nor within one post-service year and hypertension is otherwise not related to the Veteran's second period of active duty.

3. Hypertension is unrelated to any period of active duty for training (ACDUTRA).

4. Hypertension is unrelated to any period of inactive duty for training (INACDUTRA).

5. Hypertension was not caused or aggravated by service-connected disease or injury.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by any period of active service, ACDUTRA, or INACDUTRA and hypertension may not be presumed to have been incurred in any period of active duty.  38 U.S.C.A. §§ 101(21), 101(24)(B), 101(24)(C), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2016).

2. Hypertension is not proximately due to or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In December 2015, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to perform any development it deems necessary regarding the Veteran's hypertension.  In January 2016, the AOJ did not deem it necessary to perform any additional development and provided the Veteran with a Supplemental Statement of the Case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  



Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2008.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his or her service treatment records and service personnel records have been obtained.  In addition, VA obtained any outstanding and relevant post service treatment records referable to the Veteran's heart.

As noted above, VA provided the Veteran with a hearing before the Board.  During the April 2015 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103; see Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service treatment records, VA treatment records, private treatment records, hearing testimony, and lay statements have been associated with the record.  The Board acknowledges that only the entrance and separation examination records from the Veteran's first period of active duty service are associated with the file.  VA notified the Veteran via a January 2009 letter that VA was unable to obtain service medical records from the Veteran's first period of active service.  No additional records were received as of the date of this decision.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet.  App. 365, 367 (1991).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that the an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has not provided the Veteran an examination or medical opinion with regard to the Veteran's claim of entitlement for service connection for hypertension. 

A VA examination under the standards of McLendon is not warranted in this case.  As discussed below, there is no lay argument or medical evidence that indicates that the Veteran's hypertension is related to her periods of active duty.  Further, as discussed below, there is no lay argument or medical evidence to indicate that the Veteran's hypertension was incurred in the line of duty during a period of ACDUTRA.  Further, the Veteran's hypertension is not considered the type of injury for which service connection may be granted based on any period of INACDUTRA, as discussed below.  Since no reasonable possibility exists that a VA examination would aid in substantiating the claims, a remand for further development is not warranted.  38 U.S.C.A. § 5103A (a)(2).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard or Air National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension is defined by VA regulations to mean "that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension "must be confirmed by readings taken two or more times on at least three different days."  Id.  Hypertension is compensable at a 10 percent rating when diastolic blood pressure is predominantly 100 or systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id

The Veteran's service treatment records do not document or "note" hypertension.  Examinations during the first period of active duty service reports a blood pressure of 130/80 in July 1974 and 110/80 in July 1975.  Service treatment records regarding the Veteran's second period of active service contains only a notation stating "cleared for deployment."  See January 1991 service treatment record.  Service treatment records show blood pressure at 112/78 records for October 1982, 122/80 in April 1984, 129/80 in May 1988, 114/80 in April 1989, 120/80 in May 1989, 108/72 in June 1989, 130/88 in September 1992, 114/80 in April 1993, and 126/86 in May 1993.  Service treatment records contain only one reading on one day of diastolic blood pressure of 90 mm with a systolic blood pressure of 139 in October 1992.  Thus, none of these readings show hypertension for VA purposes and there is no "notation" of hypertension in the service treatment records, to an include the separation examination in July 1975, after her first period of active duty, and service treatment records after her second period of active duty.  

The evidence shows that the hypertension was identified in 1996.  See September 1998 private medical examination (recounting medical history and diagnosis for hypertension two years prior).  The medical evidence indicates that the Veteran continued to have hypertension during the pendency of the appeal.  See March 2011 VA medical notes (noting treatment for hypertension). 

The Board acknowledges that the Veteran has hypertension and that the Veteran's representative's Post-Remand Brief states the Veteran is entitled to service connection for hypertension.  

Initially, the Board acknowledges the first period of active duty only includes medical records of her enlistment and separation examinations.  However, there is no argument or allegation that the Veteran is missing service treatment records would include evidence regarding hypertension in the first period of active duty service.  Additionally, the enlistment and separation examinations do not show hypertension.  Rather, she denied a history of high blood pressure.  The heart and vascular system were normal.  Blood pressure was 110/80.  Here, hypertension was not "noted" during service and she did not have characteristic manifestations of the disease process.  There is no lay or other evidence that the Veteran's hypertension is related to her first period of active duty, to include within one post-service year.  Therefore, the Board finds the lay evidence and the Veteran's service treatment records, including her separation examination, for her first period of active  duty service do not show hypertension during the period from August 1972 to August 1975, or within one post-service year.  

Likewise, lay evidence and the Veteran's service treatment records do not show hypertension during the Veteran's second period of active duty, from January 1991 to April 1991.  There was no examination at enrollment for the second period of active duty.  Her service treatment records only contain a January 1991 notation of "cleared for duty."  There is no lay evidence or other evidence that the Veteran hypertension is related to her second period of active duty.  Additionally, private medical treatment records state hypertension was diagnosed in 1996, at least four years after the last period of active duty.  Therefore, the Board finds that the lay evidence, the Veteran's service treatment records, and private medical treatment records do not show hypertension during the second period of active duty service from January 1991 to April 1991, or within one post-service year.  Again, hypertension was not manifest or noted during this period of service.

For periods of ACDUTRA, there is no lay or other evidence that the Veteran's hypertension is a disease or injury incurred or aggravated in line of duty.  Therefore, the Board finds that hypertension was not shown to have been incurred or aggravated by any period of ACDUTRA.

For periods of INACDUTRA, there is no lay or other evidence that the Veteran's hypertension was an injury incurred or aggravated in line of duty or resulted from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during INACDUTRA.  Therefore, the Board finds that hypertension was not incurred or aggravated by any period of INACDUTRA.

Finally, the Veteran in the April 2015 hearing claimed that her issues were secondary to her treatment for breast cancer.  However, the Board's December 2015 opinion found the Veteran's breast cancer was not caused or aggravated by any periods of service.  Additionally, the Veteran is not service connected for any disability.  Therefore, the Veteran's hypertension is not proximately due to or the result of or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  As a result, the Board finds that secondary service connection is not warranted.

For the reasons expressed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The Veteran's hypertension was not incurred or aggravated by any period of active service, ACDUTRA, or INACDUTRA.  Hypertension did not manifest within one year of service and was not caused or aggravated by a service-connected disease or injury.  The benefit-of-the-doubt doctrine is not applicable and the claim of entitlement to service connection for hypertension must be denied.  38 U.S.C. § 5107.


ORDER

Entitlement for service connection for hypertension, to include as secondary to service-connected disease or injury, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


